No briefs have been filed by counsel for the defendant. The record is regular, and no errors appear therein. The case would be affirmed were it not for the fact that no petition in error is attached to or accompanied the case-made, as is required by section 5612, Wilson's Rev.  Ann. St. 1903. The language of the statute is mandatory. It is as follows: "Such original case-made shall be filed with the petition in error." There being no petition in error filed in this case, there is nothing for the court to consider.
The attempted appeal is therefore dismissed.
DOYLE and OWEN, JUDGES, concur.